           Case 2:10-cv-01534-LMA Document 24 Filed 11/05/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


THOMAS SCHMOLKE                                                      CIVIL ACTION

VERSUS                                                                   No. 10-1534

N. BURL CAIN                                                             SECTION I


                                       ORDER

         Considering respondent N. Burl Cain’s (“Cain”) motion 1 to substitute counsel

of record,

         IT IS ORDERED that the motion is GRANTED. Assistant District Attorney

Matthew Caplan will be ENROLLED as counsel of record for Cain in connection with

the above-captioned matter.

         IT IS FURTHER ORDERED that Kathryn W. Landry is WITHDRAWN as

counsel for Cain in connection with the above-captioned matter.

         New Orleans, Louisiana, November 5, 2020.



                                           _______________________________________
                                                     LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 23.
